Citation Nr: 0525309	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-14 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
bilateral foot condition.  The veteran appeared at a hearing 
before the undersigned in April 2004.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The evidence shows that it is as likely as not that 
peripheral neuropathy of the feet is proximately due to or 
the result of thermal burns during the veteran's service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
peripheral neuropathy of the feet are met.  38 U.S.C.A. 
§§ 1110, 1153, 1154, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.

This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  See 38 C.F.R. §§ 3.307, 3.309. When a disease 
is first diagnosed after service, service connection can 
still be granted for that condition if the evidence shows it 
was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence 
demonstrating continuity of symptomatology to a present 
disability.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The veteran claims that he suffered thermal burns while in 
service and that he currently has a bilateral foot condition 
as a result of those burns.  At his hearing and in other 
statements to the Board, the veteran has stated that those 
burns occurred when the heating element in his heated boots 
malfunctioned while on a bombing mission over Munich, 
Germany, on July 11, 1944.  The veteran has submitted a lay 
statement from a fellow former serviceman that corroborates 
his account of that event.

The Board notes that the veteran's account of the event 
relates to events that occurred during combat with the enemy.  
In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).

The veteran's service records show that he was awarded the 
European African Middle Eastern Theater Ribbon with four 
bronze stars; the Air Medal with three bronze clusters; and 
the Distinguished Flying Cross during his service.  Those 
records also indicate that the veteran was a tail gunner.  He 
flew in B-24 aircraft and operated a 0.50 caliber machine gun 
in the tail turret.  The planes flew at high altitudes and 
used oxygen and interphone equipment.  He served in the EAME 
theater for seven and a half months.

The Board finds that the evidence adequately demonstrates 
that the veteran engaged in combat with the enemy during his 
service.  Furthermore, there is lay evidence supporting the 
veteran's account of the incident during which he sustained 
thermal burns to his feet.  The Board finds that this account 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service, notwithstanding the fact 
that there is no official record of such an event.  Therefore 
the Board accepts the veteran's testimony as sufficient proof 
that he sustained thermal burns while in service.

The Board must also examine whether there are any current 
residual disabilities that may be attributed to those thermal 
burns incurred in service.  The veteran was seen by two VA 
examiners in March 2002.  However, those examiners did not 
discuss any potential residual disability as the result of 
the veteran's thermal burns in service.  One examiner stated 
that, "The patient also states that he has bilateral 
numbness which will be evaluated by another clinician, which 
may be evaluated for 'thermal burns' per the C&P office, 
Wilkes-Barre."  However, the other clinician did not address 
whether the veteran had any residual disability as the result 
of any thermal burns.  Those examiners evaluated the veteran 
for residuals of a left metatarsal fracture.  The veteran has 
already established service connection for a fracture of the 
second left metatarsal.  Therefore, the Board has not 
included consideration of that condition in evaluating this 
claim.

At his April 2004 hearing before the undersigned, the veteran 
submitted a medical report from a private physician dated in 
February 2004.  That physician stated that the veteran had a 
history of sensory neuropathy of the lower extremities which 
was a combination of diabetes, atherosclerotic peripheral 
vascular disease, and traumatic burn injury while in service.  
The physician provided an impression of peripheral neuropathy 
of the lower extremities, which was felt to be a combination 
of traumatic burn injuries sustained while in service, in 
combination with diabetes and atherosclerotic peripheral 
vascular disease.

Other private medical evidence of record demonstrates the 
presence of a neuropathy of the lower extremities, without 
addressing the etiology.

The Board finds that the there is evidence to demonstrate 
that the veteran's inservice thermal burns have resulted in 
peripheral neuropathy of the lower extremities.  While the 
evidence shows that diabetes and peripheral vascular disease 
played some role in the development of the peripheral 
neuropathy, the evidence nonetheless shows that the 
peripheral neuropathy is in some part the result of the 
veteran's thermal burn injury while in service.

Accordingly, the Board finds that the evidence demonstrates 
that it is at least as likely as not that the veteran's 
current peripheral neuropathy of the lower extremities is in 
some part due to thermal burns incurred during his service.  
Therefore, service connection for peripheral neuropathy of 
the feet is granted.  38 U.S.C.A. §§ 1110, 1153, 1154, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 
(2004).

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in May 2002.  The 
notices to the appellant informed him of the bases for the 
relevant decisions, what types of evidence would be needed, 
and how the evidence would be secured.  VA sent the appellant 
correspondence in February 2002 and July 2002; and a 
statement of the case in April 2003.  There was no harm to 
the appellant, as VA made all efforts to notify and to assist 
him with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the appellant's possession.  The veteran was also 
on notice of the need to submit any evidence he had 
pertaining to the claim because of the thorough and 
informative notices furnished to him throughout the claims 
process.  Any defect with regard to the timing and content of 
the notices to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of the claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Thus, VA has satisfied its duty to 
notify the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant and has obtained a VA examination relevant 
to the issue on appeal.  Thus, VA has complied with all 
duties to assist the appellant in securing relevant evidence.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the feet is granted.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


